Brovles, C. J.
The motion for a new trial contained the usual general grounds only. The evidence, while circumstantial, was sufficient for the jury to find that it excluded every reasonable hypothesis save that of the defendant’s guilt. The cases cited in the brief of counsel for the plaintiff in error are distinguished by their particular facts from this case. The refusal to grant a new trial was not error.

Judgment affirmed.


Luke and Bloodworth, JJ., concur.

P. Z. Geer, for plaintiff in error. J. A. Drake, solicitor, contra.